       Case 1:19-cv-09941-AJN-SDA Document 10 Filed 07/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD HOLT,                                                                    7/2/2020

                             Plaintiff,
                    -against-                                          19-CV-9941 (AJN)
MEGAN McAFFERTY, Chief Court Clerk for                               BAR ORDER UNDER
the Superior Court, Stamford Connecticut; MR.                          28 U.S.C. § 1651
COOPER GROUP INC., formerly known as
WHIM Corp,
                             Defendants.

ALISON J. NATHAN, United States District Judge:

        Plaintiff paid the filing fee to bring this pro se complaint. It arises out of a loan on

property located in Norwalk, Connecticut, and related foreclosure proceedings in Connecticut

state court.

        On December 5, 2019, the Court dismissed the complaint on immunity grounds, and for

failure to state a claim on which relief may be granted. Dkt. No. 6. As noted in that order,

Plaintiff has a history of engaging in vexatious litigation regarding these same events, even in the

face of warnings that a filing injunction could be imposed if he persisted. For that reason, the

Court directed Plaintiff to show cause within thirty days why he should not be barred from filing

future actions in this Court about the loan on the Connecticut property and any foreclosure

proceedings, regardless of whether Plaintiff pays the filing fee or seeks IFP status, without prior

permission. The Court provided Plaintiff with a declaration form.

        On January 7, 2020, Plaintiff submitted a letter to the Court requesting a “60-day

extension until March 22, 2020 to file the Plaintiff’s amended appeal.” Dkt. No. 7. On January

16, 2020, the Court issued the following order by memorandum endorsement:

        Plaintiff shall file his declaration no later than March 2, 2020. Plaintiff is
        reminded that the Order To Show Cause directs him to ‘show cause why he
       Case 1:19-cv-09941-AJN-SDA Document 10 Filed 07/02/20 Page 2 of 3



       should not be barred from filing any further actions in this District — arising out
       of the loan on the Connecticut property, or any related foreclosure proceedings —
       without first obtaining permission from this Court to file his complaint.’(ECF No.
       6, at 7.) It does not authorize Plaintiff to file an amended pleading. (See id. at 5
       (denying leave to amend).)

Dkt. No. 8.

       Plaintiff did not submit a declaration form or any other response to the order to show

cause by March 2, 2020, and the Court then sua sponte extended the deadline to submit a

declaration to April 30, 2020. Dkt. No. 9. As of the date of this order, Plaintiff has not submitted

a declaration form or any other response to the order to show cause, nor has he otherwise

communicated with the Court.

                                          CONCLUSION

       For the reasons discussed in the December 5, 2019 order, the Court bars Plaintiff from

filing future civil actions in this Court about the loan on the Connecticut property and any related

foreclosure proceedings without first obtaining from the Court leave to file, regardless of

whether he pays the filing fee or seeks IFP status. See 28 U.S.C. § 1651. Plaintiff must attach a

copy of his proposed complaint and a copy of this order to any motion seeking leave to file. The

motion must be filed with the Pro Se Intake Unit of this Court. If Plaintiff violates this order and

files an action without filing a motion for leave to file, the Court will dismiss the action for

failure to comply with this order. Plaintiff is further warned that the continued submission of

frivolous documents may result in the imposition of additional sanctions, including monetary

penalties.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to enter judgment, and to close this action.




                                                  2
      Case 1:19-cv-09941-AJN-SDA Document 10 Filed 07/02/20 Page 3 of 3



       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       SO ORDERED.

 Dated:   July , 2020
          New York, New York

                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                3
